                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 JACQUELINE, L.1,                                      Case No. 3:18-cv-00715-SI

                 Plaintiff,

           v.                                          OPINION AND ORDER

 NANCY A. BERRYHILL, Deputy
 Commissioner for Operations, performing the
 duties and functions not reserved to the
 Commissioner of Social Security,

                 Defendant.




Brian Scott Wayson, CASCADIA DISABILITY LAW, LLC, P.O. Box 12028, Portland, OR 97212. Of
Attorneys for Plaintiff.

Billy J. Williams, United States Attorney, and Renata Gowie, Assistant United States Attorney,
UNITED STATES ATTORNEY’S OFFICE, 1000 SW Third Avenue, Suite 600, Portland, OR 97204;
Erin F. Highland, Special Assistant United States Attorney, OFFICE OF GENERAL COUNSEL,
Social Security Administration, 701 Fifth Avenue, Suite 2900 M/S 221A, Seattle, WA 98104. Of
Attorneys for Defendant.




       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family members.

PAGE 1 – OPINION AND ORDER
Michael H. Simon, District Judge.

       Jacqueline L. (“Plaintiff”) seeks judicial review of the final decision of the Commissioner

of the Social Security Administration (“Commissioner”) denying Plaintiff’s application for

Disability Insurance Benefits (“DIB”) under Title II of the Social Security Act, 42 U.S.C.

§§ 401-33. For the following reasons, the Commissioner’s decision is reversed and remanded.

                                   STANDARD OF REVIEW

       The district court must affirm the Commissioner’s decision if it is based on the proper

legal standards and the findings are supported by substantial evidence. 42 U.S.C. § 405(g); see

also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). “Substantial evidence” means

“more than a mere scintilla but less than a preponderance.” Bray v. Comm’r of Soc. Sec.

Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v. Shalala, 53 F.3d 1035, 1039

(9th Cir. 1995)). It means “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Id. (quoting Andrews, 53 F.3d at 1039).

       Where the evidence is susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. Burch v. Barnhart, 400 F.3d 676, 679 (9th

Cir. 2005). Variable interpretations of the evidence are insignificant if the Commissioner’s

interpretation is a rational reading of the record, and this Court may not substitute its judgment

for that of the Commissioner. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193,

1196 (9th Cir. 2004). “[A] reviewing court must consider the entire record as a whole and may

not affirm simply by isolating a specific quantum of supporting evidence.” Orn v. Astrue, 495

F.3d 625, 630 (9th Cir. 2007) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th

Cir. 2006) (quotation marks omitted)). A reviewing court, however, may not affirm the

Commissioner on a ground upon which the Commissioner did not rely. Id.; see also Bray, 554

F.3d at 1226.
PAGE 2 – OPINION AND ORDER
                                         BACKGROUND

A. Plaintiff’s Application

       Plaintiff was born on August 27, 1966. AR 221. Plaintiff applied for Disability Insurance

Benefits on December 29, 2013, AR 126, alleging a disability onset date of August 1, 2009. Id.

As of the alleged disability onset date, Plaintiff was 42 years and 11 months old. Id. Plaintiff

alleges that she is disabled due to high blood pressure, arthritis, edema in the lower extremities,

bipolar disorder, PTSD from childhood trauma, and post-concussive syndrome resulting from a

fall in 2009. Id. Disability Determination Services denied Plaintiff’s claim on November 25,

2014 and denied her claim upon reconsideration on February 7, 2015. AR 10. Plaintiff appeared

at a hearing held before Administrative Law Judge (“ALJ”) Richard Geib on May 18, 2016.

AR 75-77. A second hearing was held before the ALJ on February 14, 2017, but Plaintiff did not

appear that hearing. The ALJ denied Plaintiff’s claims on February 28, 2017. AR 7. On March

13, 2017, Plaintiff requested review of the ALJ’s decision by the Appeals Council, which the

Appeals Council denied. ECF 8. Plaintiff now seeks review in this Court.

B. The Sequential Analysis

       A claimant is disabled if he or she is unable to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has lasted or

can be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act.”

Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011); see also 20 C.F.R.

§§ 404.1520 (DIB), 416.920 (SSI); Bowen v. Yuckert, 482 U.S. 137, 140 (1987). Each step is

potentially dispositive. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step sequential

process asks the following series of questions:

PAGE 3 – OPINION AND ORDER
     1.   Is the claimant performing “substantial gainful activity?” 20 C.F.R.
          §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). This activity is work involving
          significant mental or physical duties done or intended to be done for pay
          or profit. 20 C.F.R. §§ 404.1510, 416.910. If the claimant is performing
          such work, she is not disabled within the meaning of the Act. 20 C.F.R.
          §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the claimant is not performing
          substantial gainful activity, the analysis proceeds to step two.

     2.   Is the claimant’s impairment “severe” under the Commissioner’s
          regulations? 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An
          impairment or combination of impairments is “severe” if it significantly
          limits the claimant’s physical or mental ability to do basic work activities.
          20 C.F.R. §§ 404.1521(a), 416.921(a). Unless expected to result in death,
          this impairment must have lasted or be expected to last for a continuous
          period of at least 12 months. 20 C.F.R. §§ 404.1509, 416.909. If the
          claimant does not have a severe impairment, the analysis ends. 20 C.F.R.
          §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant has a severe
          impairment, the analysis proceeds to step three.

     3.   Does the claimant’s severe impairment “meet or equal” one or more of the
          impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1? If so,
          then the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(iii),
          416.920(a)(4)(iii). If the impairment does not meet or equal one or more of
          the listed impairments, the analysis continues. At that point, the ALJ must
          evaluate medical and other relevant evidence to assess and determine the
          claimant’s “residual functional capacity” (“RFC”). This is an assessment
          of work-related activities that the claimant may still perform on a regular
          and continuing basis, despite any limitations imposed by his or her
          impairments. 20 C.F.R. §§ 404.1520(e), 404.1545(b)-(c), 416.920(e),
          416.945(b)-(c). After the ALJ determines the claimant’s RFC, the analysis
          proceeds to step four.

     4.   Can the claimant perform his or her “past relevant work” with this RFC
          assessment? If so, then the claimant is not disabled. 20 C.F.R.
          §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the claimant cannot perform
          his or her past relevant work, the analysis proceeds to step five.

     5.   Considering the claimant’s RFC and age, education, and work experience,
          is the claimant able to make an adjustment to other work that exists in
          significant numbers in the national economy? If so, then the claimant is
          not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v),
          404.1560(c), 416.960(c). If the claimant cannot perform such work, he or
          she is disabled. Id.
PAGE 4 – OPINION AND ORDER
See also Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).

       The claimant bears the burden of proof at steps one through four. Id. at 953; see also

Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999); Yuckert, 482 U.S. at 140-41. The

Commissioner bears the burden of proof at step five. Tackett, 180 F.3d at 1100. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Id.; see also 20 C.F.R. §§ 404.1566, 416.966

(describing “work which exists in the national economy”). If the Commissioner fails to meet this

burden, the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If, however,

the Commissioner proves that the claimant is able to perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante, 262 F.3d at 953-54;

Tackett, 180 F.3d at 1099.

C. The ALJ’s Decision

       The ALJ found that Plaintiff met the insured status requirements of the Social Security

Act through September 30, 2014. AR 13. At step one, the ALJ found that Plaintiff had not

performed substantial gainful activity between the alleged onset date of August 1, 2009 and her

last insured date of September 30, 2014. Id. At step two, the ALJ found that Plaintiff had the

following severe impairments: bilateral knee osteoarthritis status post total knee replacement,

degenerative disc disease, obesity. Id. The ALJ also found that Plaintiff had the following mental

impairments: PTSD, other specific anxiety disorder, unspecified neurocognitive disorder, and

bipolar disorder. AR 13-14. At step three, the ALJ found that Plaintiff did not have an

impairment or a combination of impairments that met or medically equaled one of the

impairments listed in the regulations. AR 14-15.



PAGE 5 – OPINION AND ORDER
         The ALJ then determined that Plaintiff retained the RFC to perform light work as defined

in 20 C.F.R. § 404.1567(b) with the following limitation:

                [Plaintiff] could frequently climb ramps and stairs, but never climb
                ladders, ropes, and scaffolds. She could never kneel. She could
                occasionally stoop crouch and crawl. She should have avoided
                even moderate exposure to work hazards. She could perform
                simple, routine tasks with occasional public and coworker contact
                (defined as interaction, and not relating to working in proximity to
                others).

AR 15.

         At step four, the ALJ found that Plaintiff was unable to perform past relevant work as a

clinical social worker and a university professor because those are skilled occupations, and

Plaintiff was limited to unskilled work during the time period relevant to DIB calculation.

AR 25. At step five, the ALJ identified three jobs in the national economy that Plaintiff could

perform based on her age, education, work experience, and RFC. AR 25-27. The ALJ concluded

that Plaintiff was not disabled between the alleged onset date of August 1, 2009 and the date last

insured of September 30, 2014. AR 27.

                                          DISCUSSION

         Plaintiff argues that the ALJ erred by: (A) improperly rejecting subjective symptom

testimony given by Plaintiff; (B) improperly rejecting the treating source opinions of Dr. Reams,

Dr. Kuttner, and Dr. Lamprecht; (C) improperly rejecting lay witness source testimony given by

Plaintiff’s husband, Dr. John G.; and (D) improperly finding that Plaintiff did not have an

impairment or a combination of impairments that met or medically equaled one of the

impairments listed in the regulations.

A. Rejection of Plaintiff’s Subjective Testimony

         A claimant “may make statements about the intensity, persistence, and limiting effects of

his or her symptoms.” SSR 16-3p, 2017 WL 5180304, at *6. The ALJ is responsible for

PAGE 6 – OPINION AND ORDER
determining credibility, resolving conflicts in medical testimony, and resolving ambiguities.”

Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001). The Ninth Circuit has consistently

held that the ALJ must provide specific, clear and convincing reasons to reject a claimant’s

symptom testimony. E.g., Smolen v. Chater, 80 F.3d 1273, 1280 (9th Cir. 1996).

       “There is a two-step process for evaluating a claimant’s testimony regarding the severity

and limiting effect of the claimant’s symptoms.” Vasquez v. Astrue, 572 F.3d 586, 591 (9th

Cir. 2009). “First, the ALJ must determine whether the claimant has presented objective medical

evidence of an underlying impairment ‘which could reasonably be expected to produce the pain

or other symptoms alleged.’” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007)

(quoting Bunnell v. Sullivan, 947 F.2d 341, 344 (9th Cir. 1991) (en banc)). When doing so, “the

claimant need not show that her impairment could reasonably be expected to cause the severity

of the symptom she has alleged; she need only show that it could reasonably have caused some

degree of the symptom.” Smolen, 80 F.3d at 1282. “Second, if the claimant meets this first test,

and there is no evidence of malingering, ‘the ALJ can reject the claimant’s testimony about the

severity of her symptoms only by offering specific, clear and convincing reasons for doing so.’”

Lingenfelter, 504 F.3d at 1036 (quoting Smolen, 80 F.3d at 1281).

       It is “not sufficient for the ALJ to make only general findings; he must state which pain

testimony is not credible and what evidence suggests the complaints are not credible.” Dodrill v.

Shalala, 12 F.3d 915, 918 (9th Cir. 1993). Those reasons must be “sufficiently specific to permit

the reviewing court to conclude that the ALJ did not arbitrarily discredit the claimant’s

testimony.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (citing Bunnell, 947 F.2d at 345-

46). The ALJ’s credibility decision may be upheld overall even if not all of the ALJ’s reasons for

rejecting the claimant’s testimony are upheld. See Batson, 359 F.3d at 1197. The ALJ may not,



PAGE 7 – OPINION AND ORDER
however, make a negative credibility finding “solely because” the claimant’s symptom testimony

“is not substantiated affirmatively by objective medical evidence.” Robbins, 466 F.3d at 883.

The Ninth Circuit has stated that a claimant need not be “utterly incapacitated” in order to be

eligible for benefits. E.g., Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989).

         At the first hearing, Plaintiff testified that she suffered a concussion after falling down at

a movie theater in 2009, AR 84, and that this event triggered the onset of disability for her DIB

application. AR 86-88. Plaintiff testified that the concussion put her into a state of “large

cognitive decline.” AR 92. The alleged after-effects of the concussion include general confusion,

lack of focus, the inability to multi-task, the inability to filter out distracting noises, and a

difficulty with remembering organizing words in the correct order. Id. At the hearing, Plaintiff

agreed with a statement that she was “doing very well” in her work before she suffered the 2009

concussion; she emphasized, however, that she needed “an enormous amount of psychological

support” even before the concussion. AR 94-95. Plaintiff also agreed that the concussion was the

primary cause of her large cognitive decline.

                ALJ: [B]ut then you were able to [do work] and the only change
                is—is the concussion, right?

                Plaintiff: Yes.

                ALJ: That’s what you’re attributing everything to?

                Plaintiff: Yes.

AR 94.

         After performing the two-step analysis, the ALJ found that (1) Plaintiff’s medically

determinable impairments could reasonably have been expected to cause some of the alleged

symptoms, but (2) Plaintiff’s statements about the intensity, persistence, and limiting effects of




PAGE 8 – OPINION AND ORDER
those symptoms are not entirely consistent with medical evidence and other evidence in the

record. AR 16-17. Accordingly, the ALJ gave little weight to Plaintiff’s subjective testimony.

        The ALJ assigned little weight to Plaintiff’s testimony for the following reasons: (a) the

testimony was inconsistent with a CT scan; (b) her testimony was inconsistent with a record

statement about the duration of the recovery period following her concussion; (c) the ALJ was

unconvinced by Plaintiff’s testimony about difficulty with finding and organizing words; (d) the

ALJ was unconvinced by Plaintiff’s testimony about hypersensitivity to noise and competing

stimuli; and (e) the ALJ was unconvinced by Plaintiff’s testimony about her inability to sustain

focus over the course of a 40-hour workweek. Plaintiff argues that the reasons given by the ALJ

for rejecting Plaintiff’s statements were insufficient and warrant remand.

                 a. Inconsistency with Medical Evidence

        The ALJ noted specific instances in the record in which Plaintiff’s symptom testimony

was inconsistent with medical evidence. Inconsistency with objective medical evidence can be a

clear and convincing reason for an ALJ to reject a claimant’s subjective testimony. See Connet v.

Barnhart, 340 F.3d 871, 874 (9th Cir. 2003) (“[T]he ALJ’s rejection of [claimant’s testimony]

regarding her limitations is based on clear and convincing reasons supported by specific facts in

the record that demonstrate an objective basis for his finding.”); see Batson, 359 F.3d at 1196

(9th Cir. 2004) (“Because the ALJ considered the claimant’s testimony to be contradictory and

unsupported by either the objective medical evidence or any persuasive reports of his doctors,

the district court did not err in affirming the ALJ’s determinations about [the claimant’s]

credibility.”)

        Later in the day when Plaintiff fell at the theater (July 19, 2009), she visited a hospital

and received a cranial CT scan. AR 548. Dr. Richard Berkey recorded the findings of this CT

scan: “Skull is intact. The brain appears normal. No intracranial hemorrhage or mass effect is
PAGE 9 – OPINION AND ORDER
seen. “ AR 585. In her own words, Plaintiff described the findings: “They didn’t find any—

bleeds or anything like that. . . . [T]here was nothing that showed up you know huge growths on

imaging.” AR 90-91. Plaintiff received another CT scan in August 2011—two years later—and

the results of that test were: “No evidence of acute hemorrhage [or] mass effect. . . . No acute

intracranial findings.” AR 597. The ALJ properly found that Plaintiff’s claims about cognitive

difficulties were, therefore, inconsistent with objective medical evidence, and this inconsistency

is a clear and convincing reason to assign little weight to Plaintiff’s subjective symptom

testimony.

               b. Inconsistency with Record Statements about Recovery

       Plaintiff suffered another fall in November 2011, and she reported having concussion-like

symptoms of disorientation, nausea, and increased fatigue. AR 497. Plaintiff’s provider, C.

Thayer White, M.D., noted that Plaintiff “had a concussion 2 years ago much worse than this

with a very prolonged recovery.” Id. The ALJ found that this statement conflicted with Plaintiff’s

testimony that she never recovered from the fall in 2009. AR 18-19. The ALJ’s finding of a

conflicting statement is rational, and where the evidence is susceptible to more than one rational

interpretation, the Commissioner’s conclusion must be upheld. Burch, 400 F.3d at 679. (9th

Cir. 2005). The Court upholds the ALJ’s finding of conflict, and it is a clear and convincing

reason for assigning little weight to Plaintiff’s subjective testimony.

               c. Difficulty Remembering and Organizing Words

       During her 2009 hospital visit, Plaintiff reported that she experienced difficulty with

remembering and organizing words. AR 544. “[H]owever, when her husband explain[ed] that

she was a social worker, is fluent in French, and taught mental status exams for 8 years, she

quickly correct[ed] him that it was 9 years.” AR 544-45. Dr. Berkey reported that Plaintiff was

able to quickly tell him that her psychiatrist was out of town. AR 545. Dr. Berkey concluded that

PAGE 10 – OPINION AND ORDER
although Plaintiff seemed “somewhat anxious . . . her mental status seem[ed] to be w/ clear and

accurate thought processes.” Id. Plaintiff was discharged in stable condition on the same day,

AR 548, and Dr. Berkey did not diagnose Plaintiff with any brain injury or concussion. AR 549.

       In July 2012, Plaintiff experienced a low-impact rear-end collision. AR 607. The ALJ

pointed to the following post-accident exam results for being inconsistent with Plaintiff’s

symptom testimony:

               Neurological: She is alert and oriented to person, place, and time.

               Psychiatric: Her speech is normal and behavior is normal. . . .
               Cognition and memory are normal.

AR 609. Plaintiff’s psychiatrist, Charles Kuttner, M.D., reported that Plaintiff was “shaky” on

the day after the rear-end collision, but Dr. Kuttner found “[n]o indication of cognitive

impairment.” AR 710. This qualifies as substantial evidence to support the ALJ’s rejection of

Plaintiff’s subjective symptom testimony.

       The ALJ also noted a 2016 neuropsychological assessment as evidence that contradicts

Plaintiff’s testimony about difficulty remembering and organizing words. Scott Kaper, Ph.D.,

administered the 2016 assessment.2 Dr. Kaper noted that Plaintiff’s performance was “at the

top .1 percentile in the Verbal Comprehension Scale.” AR 1627, and that Plaintiff’s

“performance on the Verbal comprehension measures was in the superior range.” AR 1623. To

support Dr. Kaper’s findings, the ALJ remarked that none of Plaintiff’s medical providers

observed Plaintiff experiencing any word-finding difficulties. AR 24. The ALJ also noted that



       2
          Even though this assessment occurred after the date last insured of September 30, 2014,
the ALJ ordered it to provide “a better understanding of the [Plaintiff’s] cognitive functioning
during the relevant time period, as [Plaintiff] alleges her cognitive problems became actively
worse after a trip and fall in the summer of 2009, and the record contains no neurocognitive
testing from the relevant time period.” AR 16.

PAGE 11 – OPINION AND ORDER
Plaintiff was “very articulate during her testimony at the [administrative] hearing and did not

demonstrate any . . . word finding difficulties.” AR 24. An ALJ’s own observations may be used

in the overall credibility evaluation of a claimant’s statements. See Orn v. Astrue, 495 F.3d 625,

639-40 (9th Cir. 2007). After a review of the record, this Court finds that the ALJ properly

rejected Plaintiff’s subjective testimony about her difficulty with remembering and organizing

words.

                d. Hypersensitivity to Noise and Competing Stimuli

         Plaintiff reported that, as a result of the 2009 concussion, she became hypersensitive to

noises and other stimuli that compete for her attention. At the administrative hearing, Plaintiff

said that she “just can’t think and listen to typing at the same time.” AR 95. Plaintiff further

remarked that she would be unable to work in an environment with more than one person talking

or more than one task demanding her attention at the same time. Id. Plaintiff argues that

Dr. Kuttner has given evidence about this impairment by noting Plaintiff’s tendency to dissociate

during therapy sessions. AR 687; AR 710. Dr. Kuttner’s treatment notes describe Plaintiff being

startled twice by a neighboring door opening. AR 710. Both of these items of evidence support

Plaintiff’s assertions about her lack of focus and sensitivity to competing stimuli.

         The ALJ noted, however, that in the 2016 assessment Dr. Kaper stated that Plaintiff’s

performance “actually improved” in the presence of competing stimuli. AR 1622. Dr. Kaper

elaborated that Plaintiff “performed very well on the testing, even with my unintentional

distractions.” AR 1627. The 2016 assessment qualifies as substantial evidence to support the

ALJ’s rejection of Plaintiff’s symptom testimony regarding hypersensitivity to competing

stimuli.




PAGE 12 – OPINION AND ORDER
               e. Inability to Sustain Focus During a 40 Hour Workweek

       Plaintiff testified that she cannot sustain activity at work for prolonged periods of time.

She expressed “deep sadness” about being able to work well for ninety minutes but that she is

unable to sustain that activity for longer. AR 368. According to the ALJ “there is simply no

objective evidence to support this allegation.” AR 25. The ALJ cannot dismiss subjective

symptom testimony because of a lack of support on the record. Robbins, 466 F.3d at 883.

       The ALJ did note medical evidence that the ALJ viewed to be inconsistent with

Plaintiff’s statement. Dr. Kaper’s assessment indicated that Plaintiff “appeared relatively fresh

after the four hours of . . . assessment, staying a bit longer to talk about the results.” AR 1627.

Dr. Kaper’s findings are qualified, however, insofar as he also noted that Plaintiff “appeared

somewhat fatigued at the end of . . . 2.5 hours of testing, but stayed around for some feedback on

the results, asking . . . some pointed questions during this time.” AR 1625. The ALJ emphasized

Dr. Kaper’s characterization of Plaintiff being “relatively fresh” after four hours of assessment as

evidence of Plaintiff’s ability to “do an unskilled job on a full time basis.” AR 22. The ALJ also

noted that Plaintiff volunteered at her son’s high school correcting AP papers, and that Plaintiff

“was functioning cognitively at a level higher than most individuals.” AR 25.

       The Court finds that these references to the record does not qualify as substantial

evidence to discredit the Plaintiff’s testimony, because Plaintiff did not merely testify that she is

unable to work for a four hour period, or even a single workday. Instead, Plaintiff testified that

she cannot work a sustained forty-hour workweek. See AR 85 (Plaintiff: “I could not do . . . 40

hours a week period and wasn’t trying to work 40 hours a week.”) The ALJ did not explain how

Plaintiff’s ability to engage in part-time volunteer work or Plaintiff’s cognitive function after

four hours of testing addresses Plaintiff’s testimony that she is unable to work forty hours over a

period of five consecutive days. In this Court’s view, the ability to perform part-time volunteer
PAGE 13 – OPINION AND ORDER
work or to display high cognitive function for a discreet period of time are not clear and

convincing reasons to reject Plaintiff’s testimony that she did not have the ability to work forty

hours per week. Plaintiff articulated her inability to sustain her volunteer duties for even 24 hours

a week at a friend’s classroom: “I can’t do it. . . . I went home, collapsed, couldn’t do anything

else for three days afterward. I would have to escape the classroom and go to the women’s room

and cry because I—I just—I literally just froze.” AR 87-88. Plaintiff’s volunteer work or high

cognitive function therefore do not qualify as substantial evidence to support the ALJ’s finding

that Plaintiff is able to work for a full workweek.

       The Court upholds the ALJ’s rejection of Plaintiff’s testimony insofar as it pertains to her

cognitive difficulties after the alleged concussion—specifically, Plaintiff’s alleged difficulties

with speech and with filtering out competing stimuli. The Court, however, remands the ALJ’s

decision insofar as it pertains to Plaintiff’s inability to work for a sustained forty-hour workweek.

The ALJ’s RFC requires Plaintiff to work for forty hours per week, and Plaintiff has testified that

she would be unable to do so. The ALJ has failed to provide a clear and convincing reason for

dismissing Plaintiff’s testimony about this particular impairment, and the ALJ must rectify this

error upon remand. This error is not harmless because it is not “inconsequential to the ultimate

nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012).

B.     Rejection of Medical Source Testimony

       “Medical opinions are statements from acceptable medical sources that reflect judgments

about the nature and severity of [a claimant’s] impairment(s), including [her] symptoms,

diagnosis and prognosis, what [she] can still do despite impairment(s), and [her] physical or

mental restrictions.” 20 C.F.R. § 404.1527(a)(1). The medical opinion of a treating physician is

given “controlling weight” so long as it “is well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence in
PAGE 14 – OPINION AND ORDER
[the claimant’s] case record.” 20 C.F.R. § 404.1527(c)(2). When a treating physician’s opinion is

not controlling, it is weighted according to whether an examination has occurred; the nature and

extent of the treatment relationship; supportability; consistency with the record; and

specialization of the physician. 20 C.F.R. § 404.1527(c)(2)-(6).

       “To reject [the] uncontradicted opinion of a treating or examining doctor, an ALJ must

state clear and convincing reasons that are supported by substantial evidence.” Ryan v. Comm’r

of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (alteration in original) (quoting Bayliss v.

Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005)). “If a treating or examining doctor’s opinion is

contradicted by another doctor’s opinion, an ALJ may only reject it by providing specific and

legitimate reasons that are supported by substantial evidence.” Id. (quoting Bayliss, 427 F.3d at

1216); see also Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (“[T]he reasons for

rejecting a treating doctor’s credible opinion on disability are comparable to those required for

rejecting a treating doctor’s medical opinion.”) “The ALJ can meet this burden by setting out a

detailed and thorough summary of the facts and conflicting clinical evidence, stating his

interpretation thereof, and making findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.

1989) (quoting Cotton v. Bowen, 799 F.2d 1403, 1408 (9th Cir. 1986)).

       Specific, legitimate reasons for rejecting a physician’s opinion may include its reliance

on a claimant’s discredited subjective complaints, inconsistency with medical records,

inconsistency with a claimant’s testimony, inconsistency with a claimant’s daily activities, or

that the opinion is brief, conclusory, and inadequately supported by clinical findings. Bray, 554

F.3d at 1228; Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008); Andrews, 53 F.3d at

1042-43.




PAGE 15 – OPINION AND ORDER
       “However, ‘[t]he ALJ need not accept the opinion of any physician, including a treating

physician, if that opinion is brief, conclusory, and inadequately supported by clinical findings.’”

Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219,1228 (9th Cir. 2009) (alteration in original)

(quoting Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir.2002)). “[T]he Commissioner may not

discredit the claimant’s testimony as to the severity of symptoms merely because they are

unsupported by objective medical evidence.” Reddick v. Chater, 157 F.3d 715, 722 (9th Cir.

1998). “Reports of ‘improvement’ in the context of mental health issues must be interpreted with

an understanding of the patient’s overall well-being and the nature of her symptoms . . . [and]

with an awareness that improved functioning while being treated and while limiting

environmental stressors does not always mean that a claimant can function effectively in the

workplace.” Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014).

       The ALJ assigned little weight to the medical opinions of Dr. Reams, Dr. Kuttner, and

Dr. Lamprecht. For the following reasons, the Court finds that on remand, the ALJ must

reevaluate the opinions of Dr. Reams and Dr. Lamprecht in a manner consistent with this

opinion.

       1. Redmond Reams, Ph.D.

       Starting in 2011, Plaintiff attended either weekly or twice-weekly psychotherapy sessions

with Dr. Reams. AR 1491. Dr. Reams focused on Plaintiff’s primary mental health diagnosis of

PTSD. Id. Dr. Reams submitted a report that Plaintiff’s “impairment would substantially

interfere with her ability to work on a regular and sustained basis.” Id.. Dr. Reams noted that

Plaintiff would be unable to work sustainably for more than two or three hours per day on no

more than three days per week. AR 1491. The ALJ gave little weight to Dr. Reams’ opinion.




PAGE 16 – OPINION AND ORDER
                  a. Consistency with Dr. Kaper’s Examination

       The ALJ found that Dr. Reams’ opinion was inconsistent with Dr. Kaper’s 2016 exam.3

Dr. Reams’ opinion states that Plaintiff would be unable to “sustainably work more than 2-3

hours per day, three days per week” because of a “variety of factors” including “cognitive

fatigue.” AR 1491. Dr. Kaper’s opinion found that after four hours, Plaintiff was able to ask

pointed questions regarding her testing results and that Plaintiff did not appear to be unduly

fatigued or cognitively incapacitated. AR 23. The two opinions, therefore, are contradictory.

Because Dr. Reams’ opinion was contradicted by another doctor’s opinion, the ALJ needed only

to provide specific and legitimate reasons that are supported by substantial evidence. Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008). The ALJ did so here, and the Court

finds no error.

                  b. Consistency with Plaintiff’s Reported Symptoms of Bipolar Disorder

       The ALJ found that Dr. Reams’ opinion was inconsistent with Plaintiff’s own report that

“her bipolar disorder had been very well controlled.” AR 23; AR 1618. Dr. Reams’ opinion was

focused, however, on Plaintiff’s “primary mental health diagnosis” of PTSD. AR 1491.

Therefore, Plaintiff’s own testimony about bipolar disorder did not contradict Dr. Reams’

opinion about Plaintiff’s PTSD diagnosis and how that impairment would substantially interfere

with Plaintiff’s ability to work on a regular and sustained basis. Plaintiff’s testimony about her



       3
          Plaintiff argues that Dr. Kaper’s opinion is of limited use because it was administered
after Plaintiff’s last insured date. The Court disagrees. The Commissioner may order a
consultative examination—such as Dr. Kaper’s exam—if there is difficulty in acquiring needed
evidence from the treated sources alone. 20 C.F.R. §§ 404.1512(e), 416.912(e). Plaintiff herself
testified about the ongoing nature of her impairments, and the Commissioner has acted properly
by ordering a regulation-approved consultative exam. See Smith v. Bowen, 849 F.2d 1222, 1225
(9th Cir. 1988) (stating that medical evaluations made after the expiration of a claimant’s insured
status can be relevant to an evaluation of the pre-expiration condition).

PAGE 17 – OPINION AND ORDER
bipolar disorder was therefore not a specific and legitimate reason to reject Dr. Reams’ opinion

regarding Plaintiff’s PTSD symptoms, and the ALJ must consider whether there were other

reasons to give little weight to Dr. Reams’ opinion regarding the the symptoms of that specific

PTSD diagnosis upon remand.

       2. Dr. Kuttner

       Charles Kuttner, M.D., has been Plaintiff’s treating psychiatrist since December 13,

2011. AR 1634. Dr. Kuttner submitted a medical opinion to the Commissioner on May 9, 2016:

“My professional impression is that [Plaintiff] has bipolar disorder which was precipitated by

severe childhood trauma; I believe she was functioning reasonably well until her neurological

and emotional control were impaired by her concussion.” AR 1608. Dr. Kuttner noted that

Plaintiff often “presents as quite competent, but she is subject to deterioration either randomly or

secondary to precipitants such as reminders of past trauma . . . generally presenting as extreme

anxiety, insomnia, or irritability.” AR 1608. Dr. Kuttner wrote that Plaintiff “would miss 1-2

weeks from work at least every 3 months due to periodic exacerbations of her symptoms.” AR

1608. The ALJ gave little weight to Dr. Kuttner’s opinion because it was inconsistent with Dr.

Kaper’s 2016 examination, inconsistent with Plaintiff’s activities, and overly reliant on

subjective statements by Plaintiff. The Court holds that Dr. Kuttner’s opinion relied on Plaintiff’s

discredited subjective complaints, and therefore that the ALJ committed no error. Bray, 554 F.3d

at 1228.

       The ALJ noted that Dr. Kuttner’s opinion relied on Plaintiff’s subjective statements about

her own symptoms even when those statements were not supported by Dr. Kuttner’s own

observations. AR 24. In a treatment note, Dr. Kuttner claimed that he has personally observed

episodes of Plaintiff’s confusion and “difficulty tracking.” AR 1078. The ALJ found that

Dr. Kuttner’s treatments notes, however, contain observations of Plaintiff being “alert” or
PAGE 18 – OPINION AND ORDER
“tracking well.” AR 688, 696, 708, 712, & 713. Dr. Kuttner made repeated observations about

Plaintiff’s cognitive functioning being “intact.” AR 1078, 1080, 1082, 1084, 1086, 1088. The

ALJ relies on these observations to show that Dr. Kuttner’s ultimate opinion was too reliant

subjective statements. AR 24.

       The ALJ is correct that Dr. Kuttner relied heavily on Plaintiff’s subjective statements,

even when those statements contradict his own firsthand observations. These are specific and

legitimate reasons for assigning little weight to Dr. Kuttner’s opinion, and they are supported by

substantial evidence. As a result, the Court upholds the ALJ’s giving of little weight to

Dr. Kuttner’s opinion.

       3. Derek Lamprecht, D.O.

       In 2015, Derek Lamprecht, D.O., filled out paperwork to give Plaintiff a handicapped

parking permit. AR 1577-78. Dr. Lamprecht initially approved of Plaintiff’s temporary parking

permit through June of 2015, and he later extended his approval until December of that year. Id.

The ALJ gave little weight to Dr. Lamprecht’s opinion because it “relates to the time period after

the claimant’s last date insured.” AR 24.

       The fact that an opinion was issued after the Plaintiff’s last insured date is not, by itself, a

valid reason for rejecting a medical opinion.4 Evidence generated and obtained after the

expiration of a claimant’s insured status may demonstrate the severity of the claimant’s

impairments during the relevant period of time. Taylor v. Comm’r of Soc. Sec. Admin., 659 F.3d

1228, 1232 (9th Cir. 2011). “[M]edical evaluations made after the expiration of a claimant’s

insured status are relevant to an evaluation of the preexpiration condition.” Lester v. Chater, 81



       4
         The ALJ himself has relied heavily on Dr. Kaper’s consultative examination, which also
took place after Plaintiff’s last insured date.

PAGE 19 – OPINION AND ORDER
F.3d 821, 832 (9th Cir.1996) (quotation marks and citation omitted). The ALJ may not,

therefore, refuse to consider evidence solely because it was created after the last insured date.

Basinger v. Heckler, 725 F.2d 1166 (8th Cir. 1984). Upon remand, the ALJ must determine

whether the Dr. Lamprecht’s opinion is controlling, and if not the ALJ must evaluate that

opinion by applying the factors from 20 C.F.R. § 404.1527(c)(2)-(6). This error is not harmless

because it is not “inconsequential to the ultimate nondisability determination.” Molina, 674 F.3d

at 1115.

C. Rejection of Lay Witness Testimony

       An individual who gives testimony about a claimant’s impairments can qualify as a lay

witness. SSR 06-03p, 2006 WL 2329939, at *2. Spouses and “other caregivers” can qualify as

lay witnesses. Id. The ALJ’s proffered reasons for rejecting lay witness testimony must be

specific, as well as germane. Bruce v. Astrue, 557 F33d 1113, 1115 (9th Cir. 2009).

“Inconsistency with medical evidence is one such [germane] reason.” Bayliss v. Barnhart, 427

F.3d 1211, 1218 (9th Cir. 2005). The Ninth Circuit has recognized a difference between (1) a lay

witness statement that lacks affirmative support in the record, which is not necessarily a proper

reason for rejecting testimony, and (2) a lay witness statement that is actually inconsistent with

medical evidence in the record, which is a proper reason for rejecting testimony. Compare Bruce

v. Astrue, 557 F.3d 1113, 1116 (9th Cir. 2009) with Bayliss, 427 F.3d at 1218.

       An ALJ errs by failing to “explain her reasons for disregarding . . . lay witness testimony,

either individually or in the aggregate.” Molina, 674 F.3d at 1115 (citing Nguyen v. Chater, 100

F.3d 1462, 1467 (9th Cir. 1996)). Where an ALJ ignores uncontradicted lay witness testimony

that is highly probative of the claimant’s condition, “a reviewing court cannot consider the error

harmless unless it can confidently conclude that no reasonable ALJ, when fully crediting the

testimony, could have reached a different disability determination.” Stout, 454 F.3d at 1056.
PAGE 20 – OPINION AND ORDER
       The ALJ gave little weight to a statement from Plaintiff’s husband, John G., Ph.D.

AR 21-22. Dr. G. worked for over 19 years as “a Counseling Psychologist in the Vocational

Rehabilitation Division of the Portland VA Medical Center.” AR 99-100. In Dr. G.’s own words,

his job is “to help disabled veterans get back . . . into work to the extent that they can.” AR 100.

Plaintiff argues that the ALJ erred by failing to consider Dr. G.’s professional credentials. Dr. G.

has not seen Plaintiff in his professional capacity, however, so the ALJ has committed no error

by disregarding Dr. G.’s credentials. See SSR 06-03p, available at 2006 WL 2329939, at *6.

       The ALJ assigned little weight to Dr. G.’s testimony because of inconsistency with Dr.

Kaper’s exam and because of economic tension between Dr. G. and Plaintiff. The ALJ dismissed

Dr. G.’s testimony in part because of “tension between the claimant and her husband concerning

financial issues.” AR 22. Dr. Reams’ therapy notes contain examples of Plaintiff expressing

worries about the negative impact of continued joblessness on her marriage. See, e.g., AR 1038-

39 (“[Plaintiff’s] husband is grouchy . . . at her for her incapacity, and for being unpaid.”) The

ALJ has therefore provided a specific and germane reason for assigning little weight to Dr. G.’s

testimony, and that reason is supported by substantial evidence. Therefore, the Court upholds the

ALJ’s decision to give little weight to Dr. G.’s testimony.

D. Step Three Analysis Finding ‘No Disability’

       At step three, the ALJ determines whether the impairment or combination of impairments

meets or equals any of the specific impairments described in the regulations (“the Listings”),

which are presumed to be disabling under the Social Security Act. At step three, the ALJ must

evaluate a claimant’s mental disorders by applying both the paragraph B criteria and the

paragraph C criteria to those disorders.

       “Paragraph B of each listing . . . provides the functional criteria we assess, in conjunction

with a rating scale . . . to evaluate how your mental disorder limits your functioning.”
PAGE 21 – OPINION AND ORDER
12.00(A)(2)(b). The ALJ will evaluate the effect that a claimant’s mental disorders has on the

four different areas of mental functioning that are used in a workplace setting. Id. Those areas

are: (1) understand, remember, and apply information; (2) interact with others; (3) concentrate,

persist, or maintain pace; and (4) adapt or manage oneself. Id. The paragraph B criteria will be

satisfied if the claimant’s mental disorder results in one extreme limitation to any of those areas

or in a marked limitation to any two areas of mental functioning. Id.

        “Paragraph C of listings 12.02, 12.03, 12.04, 12.06, and 12.15 provides the criteria we

use to evaluate ‘serious and persistent mental disorders.’” 12.00(A)(2)(c). A claimant’s mental

disorder must be “serious and persistent” in order to satisfy the paragraph C criteria. Id. A mental

disorder is serious and persistent if “there is a medically documented history of the existence of

the disorder over a period of at least 2 years” and if there is evidence that satisfies both the C1

and C2 criteria listed in 12.00(G). Id.

        At step three, the ALJ found that the severity of Plaintiff’s mental impairments did not

meet the criteria of Listings 12.02 (“Neurocognitive disorders”), 12.04 (“Depressive, bipolar and

related disorders”), 12.06 (“Anxiety and obsessive-compulsive disorders”), or 12.15 (“Trauma-

and stressor-related disorders”). AR 14. Plaintiff argues that the ALJ erred by being too cursory

in his step three analysis.

        The Court finds that the ALJ has provided substantial evidence to support his finding that

the paragraph B criteria do not apply to Plaintiff’s mental disorders. The ALJ provided examples

from the record to support his finding that Plaintiff does not have either one extreme limitation or

two marked limitations. The ALJ’s proffered evidence is “more than a mere scintilla,” and it

therefore qualifies as substantial. Bray, 554 F.3d at 1222. The ALJ made no errors in his

application of this evidence, so the Court upholds his findings about paragraph B.



PAGE 22 – OPINION AND ORDER
       Nor did the ALJ err by stating that “[t]he undersigned has also considered whether the

‘paragraph C’ criteria were satisfied. In this case, the evidence fails to establish the presence of

the ‘paragraph C’ criteria.” AR 15. As the Commissioner notes, an ALJ is not required to

provide analysis under a particular heading; rather, the ALJ’s decision may be viewed as a

whole. Lewis v. Apfel, 236 F.3d 503, 513-14 (9th Cir. 2001); Conley v. Berryhill, No. 1:16-cv-

944-GSA, 2017 WL 4310249, *8 (E.D. Cal. Sept. 28, 2017) (holding ALJ’s error in failing to

provide detailed examination of Listing 8.05 at step three was harmless because later evaluation

of medical evidence was supported by substantial evidence). The ALJ sufficiently discussed and

evaluated the medical evidence in in other portions of the opinion that allowed the conclusion

that Plaintiff did not meet Listing 12.04(C), and therefore the ALJ was not cursory in his findings

regarding paragraph C.

E. Remand

       Within the Court’s discretion under 42 U.S.C. § 405(g) is the “decision whether to

remand for further proceedings or for an award of benefits.” Holohan, 246 F.3d at 1210 (citation

omitted). Although a court should generally remand to the agency for additional investigation or

explanation, a court has discretion to remand for immediate payment of benefits. Treichler v.

Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099-1100 (9th Cir. 2014). The issue turns on the

utility of further proceedings and whether the record is fully developed and free from conflicts

and ambiguities. Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015).

       Although the Plaintiff has argued for a remand for benefits, the record here is not free of

contradictions or ambiguities. Accordingly, this case is remanded for further proceedings

consistent with this Opinion. The ALJ must properly evaluate Plaintiff’s subjective testimony

insofar as it pertains to Plaintiff’s inability to work 40 hours a week, and the ALJ must properly

evaluate the evidence from Dr. Reams and Dr. Lamprecht.
PAGE 23 – OPINION AND ORDER
                                     CONCLUSION

      The Commissioner’s decision that Plaintiff was not disabled is REVERSED AND

REMANDED for further proceedings consistent with this Opinion and Order.

      IT IS SO ORDERED.

      DATED this 30th day of April, 2019.

                                                /s/ Michael H. Simon
                                                Michael H. Simon
                                                United States District Judge




PAGE 24 – OPINION AND ORDER
